DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are presented for examination. Claims 1, 12, and 13 are independent.
The Preliminary Amendment filed November 22, 2019 amending the specification and drawings is acknowledged and accepted by the examiner.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on November 22, 2019 and July 22, 2020 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on November 22, 2019. This application is a 371 of PCT/JP2018/007854, filed March 1, 2018. This application claims foreign priority of JP2017-113488, filed June 8, 2017.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
INFORMATION PROCESSOR, INFORMATION PROCESSING METHOD, AND PROGRAM FOR PROVIDING INTERACTION WITH CHARACTERS OUTSIDE A GAME

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 and 9-11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, and substantially similar limitations in claims 4 and 11, recites the limitation “a message.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the message”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 2, 4, and 11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 5-7 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 4.
Claim 2 recites the limitation “a connection.” The limitation is originally introduced earlier in claim 2. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the connection”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 2. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “the generated message.” The limitation is not previously introduced in claim 1 or 3, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 3 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 4-7 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 3.
Claim 5, and substantially similar limitations in claims 6 and 10, recites the limitation “an event.” The limitation is originally introduced in respective claims 4 or 9. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the event”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claims 4 or 9. Therefore, claims 5, 6, and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 7 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 6.
Claim 6 recites the limitation “a user.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the user”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 6 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 7 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 6.
Claim 9, and a substantially similar limitation in claim 10, recites the limitation “the generated announcement message.” The limitation is not previously introduced in claims 1, 9, or 10, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 9 and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “an announcement message.” The limitation is originally introduced in claim 9. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the announcement message”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 9. Therefore, claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “a timeline.” The limitation is originally introduced in claim 9. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the timeline”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 9. Therefore, claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an information processor” (i.e. a machine), claim 12 is directed to “an information processing method” (i.e. a process), and claim 13 is directed to “a program” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
“communication,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “notify a user of a message from a game character involved with the user in a game, through a community service on a basis of registered community service access information of the user.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an information processor,” “a processor,” and “a computer,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “communication,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “an information processor,” “a processor,” and “a computer,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and 
In addition, dependent claims 2-11 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-11 are also rejected under 35 U.S.C. § 101, based on their dependencies to claim 1. Therefore, claims 1-13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 13 is further rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 13 only recites a plurality of software program features. Specifically, claim 13 recites “a program that causes a computer to serve as a controller,” which can be reasonably interpreted as drawn to a computer program or software per se and is deemed to be non-statutory subject matter. Therefore, claim 13 is rejected under 35 U.S.C. §101 for failing to recite statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldini et al. (hereinafter Baldini; US 2015/0111547).
Regarding claim 1, and substantially similar limitations in claims 12 and 13, Baldini discloses an information processor comprising a controller that performs control to notify a user of a message from a game character involved with the user in a game, through a community service on a basis of registered community service access information of the user (see Baldini Fig. 7C and [0086], “message 709a may be associated with a virtual message from within the content, such as a message from a non-player character in a game,” a user is notified on a mobile device of a message from a game character. The messaging app is a “community service” to which the user is registered.).
Regarding claim 3, Baldini discloses that the controller notifies the user in the community service by generating a message from the game character and transmitting the generated message to a community server (see Baldini Fig. 8 and [0103], “A computer called a server host 892 connected to the Internet hosts a process that provides a service in response to information received over the Internet,” messages are transmitted through Internet servers).
Regarding claim 4, Baldini discloses that the controller generates a message regarding an announcement of an event in the game as the message from the game character (see Baldini Fig. 7B and [0085], “appointment 709a may be associated with a virtual appointment from the content, such as an appointment with a non-player character in a game”).
Regarding claim 5, Baldini discloses that the controller generates an announcement message regarding an event in which the game character appears (see Baldini Fig. 7B and [0085], “appointment 709a may be associated with a virtual appointment from the content, such as an appointment with a non-player character in a game”).
Regarding claim 6, Baldini discloses that the controller generates an announcement message regarding an event for a user who satisfies a predetermined condition (see Baldini Figs. 7A-E and [0086], “message 709a may be associated with a virtual message from within the content, such as a message from a non-player character in a game,” the user receives messages from a game character. Under 
Regarding claim 8, Baldini discloses that the message includes information regarding which character in which game has sent the message (see Baldini Fig. 7C, showing identifying information “Murphy, Bradley” in message 709c).
Regarding claim 11, Baldini discloses that the game character comprises a set game character who is configured to send a message in the community service and who corresponds to a predetermined community service (see Baldini Fig. 7A, showing a set game character 709a configured to send messages within the community service).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baldini, in view of Chudley et al. (hereinafter Chudley; US 2015/0352448).
Regarding claim 2, Baldini does not explicitly teach that, in a case where the user does not have a connection with the game character in the community service, the controller notifies the user of a message that requests the user to have a connection with the game character in the community service. 
However, Chudley discloses that, in a case where the user does not have a connection with the game character in the community service, the controller notifies the user of a message that requests the user to have a connection with the game character in the community service (Chudley [0089], “In some groups, in order to become a part of the group a member must receive an invitation. The invitation may be in place of, or in addition to, satisfying the criteria for joining Upon reception of an invitation, a member may accept an invitation and join the designated group, or reject the invitation. Group invitations may be sent from virtual members to real members, or vice versa,” a real member of a community service is notified of an invitation from a virtual member).
Chudley is analogous to Baldini, as both are drawn to the art of network communications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Baldini, to include that, in a case where the user does not have a connection with the game character in the community service, the controller notifies the user of a message that requests the user to have a connection with the game character in the community service, as taught by Chudley, because sending and receiving connection requests is a well-known social media technique and it is being applied to a known device. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7, Baldini does not explicitly teach that the predetermined condition is based on time elapsed from last play date and time of the game, play time, a level in the game, an amount of payment, or preference information of the user.
By controlling interactions of virtual members with real members on the social network, virtual member management module 20 may… inform the real members of the accomplishments of their real and/or virtual friends… FIG. 2 presents a table of different social network communications that may be sent from virtual members to a real member, and the impetus for these messages being transmitted,” showing one impetus for a virtual member sending a message to a real member as “More than 20 races in Hackney in the last 2 days,” corresponding to the predetermined condition based on time elapsed from last play date and time of the game, and/or the play time).
Chudley is analogous to Baldini, as both are drawn to the art of network communications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Baldini, to include that the predetermined condition is based on time elapsed from last play date and time of the game, play time, a level in the game, an amount of payment, or preference information of the user, as taught by Chudley, in order to prompt real members to participate in the game and/or social network in ways that are desirable to the game provider (Chudley [0071]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baldini, in view of Barclay et al. (hereinafter Barclay; US 2013/0244778).
Regarding claim 9, Baldini discloses that the controller performs control to generate an announcement message regarding an event for all users and to post the generated announcement message on a timeline of a predetermined game character.
The chat console 106 can include a chat contact interface 108 (i.e., Chat Buddies). The chat contact interface 108 can include a first bot identifier ("bot identifier") 147 for a moderator bot 104 that represents the network wagering venue. The moderator bot 104 can communicate, via the chat console 106, as if it were a social contact (e.g., a chat buddy) of the player account logged in to the gambling venue. The moderator bot 104 can present news about events that occur on wagering games, such as wins, and other wagering game events.”).
Barclay is analogous to Baldini, as both are drawn to the art of network communications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Baldini, to include that the controller performs control to generate an announcement message regarding an event for all users and to post the generated announcement message on a timeline of a predetermined game character, as taught by Barclay, because posting messages to a timeline is a well-known social media feature that is being applied to a known device. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 10, Baldini discloses that the controller performs control to generate an announcement message regarding an event for one or more users belonging to a predetermined group and to post the generated announcement message on a timeline corresponding to the predetermined group, out of multiplexed timelines of the game character.
However, Barclay discloses that the controller performs control to generate an announcement message regarding an event for one or more users belonging to a predetermined group and to post the the system 500 can combine player accounts and chat social contacts, and their chat messages, into a single chat room… The system 500 can also aggregate chat comments, and/or news messages, from the different chat rooms into a single chat console for the player account,” creating one timeline feed out of multiplexed timelines).
Barclay is analogous to Baldini, as both are drawn to the art of network communications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Baldini, to include that the controller performs control to generate an announcement message regarding an event for one or more users belonging to a predetermined group and to post the generated announcement message on a timeline corresponding to the predetermined group, out of multiplexed timelines of the game character, as taught by Barclay, because posting messages to a timeline is a well-known social media feature that is being applied to a known device. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Youm (US 2012/0088579) Interactive hybrid asynchronous computer game infrastructure
McMaster et al. (US 2013/0268369) Interactive system for providing an individual with control of the collection/distribution and content management of transaction and activities data

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                        

/ROBERT P BULLINGTON/               Primary Examiner, Art Unit 3715